[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#102)
The defendants have chosen an improper vehicle by which to assert this claim. "The grounds which may bed asserted in a motion to dismiss are: (1) lack of jurisdiction over the subject matter; (2) lack of jurisdiction over the person; (3) improper venue; (4) insufficiency of process; and (5) insufficiency of service of process." Zizka v. Water Pollution Control Authority,195 Conn. 682, 687, 490 A.2d 509 (1985), citing Practice Book § 143. The defendants' motion to dismiss (#102) as to plaintiff Achilles is
HICKEY, J.